Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of Amendment No. 10 to the Schedule 13D originally filed on January 19, 2012 (including additional amendments thereto) with respect to the shares of Common Stock, $0.05 par value, of RCM Technologies, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such statement. Dated:December 11, 2013 IRS PARTNERS NO. 19, L.P. By: M2O, Inc., its General Partner By: /s/ Bradley S. Vizi Name: Title: Bradley S. Vizi As Attorney-in-Fact for Michael O’Connell, Chief Executive Officer THE LEONETTI/O’CONNELL FAMILY FOUNDATION By: /s/ Bradley S. Vizi Name: Title: Bradley S. Vizi As Attorney-in-Fact for Michael O’Connell, Secretary, Chief Financial Officer and Director M2O, INC. By: /s/ Bradley S. Vizi Name: Title: Bradley S. Vizi As Attorney-in-Fact for Michael O’Connell, Chief Executive Officer THE MICHAEL F. O’CONNELL AND MARGO L. O’CONNELL REVOCABLE TRUST By: /s/ Bradley S. Vizi Name: Title: Bradley S. Vizi As Attorney-in-Fact for Michael O’Connell, Trustee 11 LEGION PARTNERS ASSET MANAGEMENT, LLC By: /s/ Bradley S. Vizi Name: Bradley S. Vizi Title: Managing Director /s/ Christopher S. Kiper Christopher S. Kiper /s/ Bradley S. Vizi Bradley S. Vizi, Individually and as attorney-in-fact for Michael O’Connell 12
